DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 9 December 2021.  Claims 1, 2, 4-10, 12-18, and 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 4-10, 12-18, and 20-23 are allowed.
	Independent claims 1, 9, and 17 have been amended to include the limitations “executing a model trained using machine-learning to determine text from both sliding and single-touch gestures detected by the presence-sensitive display, the model including a spatial model and a language model, the spatial model including a distribution of touch points that corresponds to at least one respective key of the graphical keyboard” and “determining, based at least in part on both physical cost values from the spatial model and lexical cost values from the language model, one or more words predicted by the model based on the first and second letters, the physical cost values representing first likelihoods that the first gesture data and the second gesture data correspond to the first letters and the second letters, respectively, and modified by the lexical cost values from the language model, the lexical cost values representing second likelihoods that the first letters and the second letters are included in a word in a lexicon of the language model”, or similar.
	The previously cited prior art fails to disclose such limitations.  A further search failed to yield any relevant results.  Subsequently, claims 1, 2, 4-10, 12-18, and 20-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145